IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00111-CR

CHIMINH EDVON JOHNSON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                            From the 82nd District Court
                                Falls County, Texas
                               Trial Court No. 9326


                           MEMORANDUM OPINION


       The jury convicted Chiminh Johnson of the offense of theft under $1500, found the

enhancement paragraphs to be true, and assessed punishment at 8 years confinement.

We affirm.

                                 Sufficiency of Evidence

       In the sole issue on appeal, Johnson argues that the evidence is insufficient to

support his conviction. The Court of Criminal Appeals has expressed our standard of

review of a sufficiency issue as follows:
               In determining whether the evidence is legally sufficient to support
        a conviction, a reviewing court must consider all of the evidence in the light
        most favorable to the verdict and determine whether, based on that
        evidence and reasonable inferences therefrom, a rational fact finder could
        have found the essential elements of the crime beyond a reasonable doubt.
        Jackson v. Virginia, 443 U.S. 307, 318-19 (1979); Hooper v. State, 214 S.W.3d 9,
        13 (Tex. Crim. App. 2007). This "familiar standard gives full play to the
        responsibility of the trier of fact fairly to resolve conflicts in the testimony,
        to weigh the evidence, and to draw reasonable inferences from basic facts
        to ultimate facts." Jackson, 443 U.S. at 319. "Each fact need not point directly
        and independently to the guilt of the appellant, as long as the cumulative
        force of all the incriminating circumstances is sufficient to support the
        conviction." Hooper, 214 S.W.3d at 13.

Lucio v. State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011), cert den’d, 132 S. Ct. 2712, 183
L. Ed. 2d 71 (2012).

        The Court of Criminal Appeals has also explained that our review of "all of the

evidence" includes evidence that was properly and improperly admitted. Conner v. State,

67 S.W.3d 192, 197 (Tex. Crim. App. 2001). And if the record supports conflicting

inferences, we must presume that the factfinder resolved the conflicts in favor of the

prosecution and therefore defer to that determination. Jackson v. Virginia, 443 U.S. 307,

326, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). Further, direct and circumstantial evidence

are treated equally: "Circumstantial evidence is as probative as direct evidence in

establishing the guilt of an actor, and circumstantial evidence alone can be sufficient to

establish guilt." Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). Finally, it is well

established that the factfinder is entitled to judge the credibility of witnesses and can

choose to believe all, some, or none of the testimony presented by the parties. Chambers

v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991).



Johnson v. State                                                                            Page 2
        Elaine Truett testified that she works for Falls County Indigent Health and that her

office is located inside of the Falls County Hospital and Clinic. Truett stated that her

office is in a hallway between the hospital lab and the clinic and that it is somewhat

isolated. She described that upon entering her office from the hallway, her desk is to the

right, to the left are chairs for her clients, and behind her desk are filing cabinets. Truett

has a copy machine next to her desk, and she testified she keeps her purse between her

desk and the copy machine. Her purse is in view of clients sitting in the chairs.

        Truett testified that on July 1, 2013, she was in her office alone when Johnson came

into her office and sat down. Johnson told Truett he needed a copy of his medication

sheet to take to the doctor. Truett got up from her seat and turned her back to Johnson

to retrieve the file from her filing cabinet. When she turned back around, Johnson was

on the floor down on one knee “stretched in all directions, and very close to the floor.”

Truett noticed that her purse was missing. She made the copy for Johnson and walked

around her desk to see what he was doing. Johnson returned to his chair when Truett

went around the desk. Truett saw her purse in the hallway, and she testified that Johnson

saw her looking at her purse. Johnson then reached into the hallway and retrieved

Truett’s purse. He told her, “Someone left this outside the door.” Truett took her purse

from Johnson and gave him the form. Johnson then left her office.

        A person commits the offense of theft if he unlawfully appropriates property with

the intent to deprive the owner of the property. TEX. PENAL CODE ANN. 31.03 (a) (West

Supp. 2014). Appropriate means “to acquire or otherwise exercise control over property

other than real property.” TEX. PENAL CODE ANN. 31.01 (4) (B) (West Supp. 2014).

Johnson v. State                                                                        Page 3
Appropriation of property is unlawful if it is without the owner’s effective consent. TEX.

PENAL CODE ANN. 31.03 (b) (1) (West Supp. 2014). Deprive means “to withhold property

from the owner permanently or for so extended a period of time that a major portion of

the value or enjoyment of the property is lost to the owner.” TEX. PENAL CODE ANN. 31.01

(2) (A) (West Supp. 2014).

        Johnson argues that the facts in his case are similar to those in Wilson v. State, 671
S.W.2d 120 (Tex.App.-Houston [1st Dist.] 1984, pet. ref’d). In Wilson, the appellant had

lifted the complainant’s briefcase off the floor. When she entered her office, she asked

appellant what he was doing, and he responded that he dropped something. The Court

found that:

       The mere lifting of a briefcase three inches off the floor is insufficient to prove an
intent to deprive the complainant of her briefcase. Clearly, the words spoken by the
appellant do not imply guilt. Nor does the act of crouching over and lifting a briefcase
three inches off the floor imply evidence of intent to deprive the appellant of her briefcase.
At most, the State has shown that the appellant picked up the complainant's briefcase
without her consent.

Wilson v. State, 671 S.W.2d at 121-122.

        We find that the facts of Wilson are distinguishable. Unlike the facts in Wilson, in

the present case, the complainant’s purse was moved outside of her office. Truett testified

that her purse was by her desk before Johnson entered her office. Johnson was the only

other person in Truett’s office. Truett saw Johnson on the floor near her purse, and then

she saw her purse outside of her office. It is not an element of the offense of theft that

Johnson must actually carry away or remove the property. See Hawkins v. State, 214
S.W.3d 668, 670 (Tex.App.-Waco 2007, no pet.). The jury could have reasonably found


Johnson v. State                                                                        Page 4
that Johnson intended to deprive Truett of her purse by removing her purse from her

office. We find that the evidence is sufficient to support Johnson’s conviction for theft.

We overrule the sole issue.

                                       Conclusion

        We affirm the trial court’s judgment.



                                                AL SCOGGINS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed August 6, 2015
Do not publish
[CR25]




Johnson v. State                                                                    Page 5